DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 7-10 and 13-16 remain for examination of which claim 7 has been amended in the reply filed on 10/12/2021.
Claims 11-12 and 17-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term "high strength" with respect to the cold rolled steel sheet employed in instant claims 7-10 and 13-16 are interpreted as a cold rolled steel sheet having a tensile strength (TS) of 980 MPa or more – See paragraphs [0001]-[0002], [0007]-[0008], [0011], [0085] of the original specification filed 09/30/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 7-10 and 13-16, claim 7 was amended to recite “when the tensile strength is not less than 980 MPa but less than 1180 MPa, an elongation is 25% or more, and when the tensile strength is not less than 1180 MPa, the elongation is 18% or more” (amendment emphasized). However, instant specification (original filed 09/30/2019) teaches as follows regarding strength and ductility.
[0078] 
In Tables 4 and 5, the second cold rolled and annealed steel sheets on which no plating layer was formed are represented by "CR," the galvanized steel sheets "GI," the galvannealed steel sheets "GA," and the electrogalvanized steel sheets "EG." 
The second cold rolled and annealed steel sheets on which no plating layer was formed and the second cold rolled and annealed steel sheets on which the respective plating layers were formed (galvanized steel sheets, galvannealed steel sheets and electrogalvanized steel sheets) are hereinafter collectively called "cold rolled steel sheet(s) ." 
The cold rolled steel sheets were thus manufactured.  
[0079] 
<Evaluation> 
Specimens were taken from the cold rolled steel sheets obtained, and microstructure observation, measurement of retained austenite area fraction, a tensile test and a hole expanding test were conducted. The test methods are as follows. 

<<Tensile test>>
A JIS No. 5 specimen for tensile test (JIS Z 2001) was taken from each cold rolled steel sheet with the direction (C direction) perpendicular to the rolling direction being set as the tensile direction, and a tensile test was conducted in accordance with JIS Z 2241 to measure the tensile strength (TS) and the elongation (El). 
[0085] 
(Strength) 
When the TS was 980 MPa or more, the strength was determined to be high. 
[0086] 
(Ductility) 
When the El was 25% or more with the TS being not less than 980 MPa but less than 1180 MPa, and when the El was 18% or more with the TS being not less than 1180 MPa, the ductility was determined to be high (good).
	Therefore, the specific limitation that was added into the limitation was disclosed in the specification as a method to evaluate specimens or samples to classify them either as an inventive example (E) or comparative example (CE). However, there is no teaching in the instant disclosure that the ductility or elongation can be an open one-sided range (with only a minimum value recited) as claimed in the instant claims since the elongation values of the inventive samples of the instant specification only range from 22 to 48%. In addition, there are 13 samples that are presented in Tables 4 and 5 that can be classified as having a TS of 1180 MPa or more. All of them have a ductility range of 18-37% which means that higher strengths do not have ductility as high as the lower strength samples, for example the 48% of the lower strength sample. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over   JP 2004-292891 A of Nakagaito and its English machine translation (.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
> 0.15 – 0.45
0.05 – 0.25
Si
0.50 – 2.50 
1.0 or less
Mn
1.50 – 3.00 
0.5 – 3.0
P
≤ 0.050
≤ 0.05
S
≤ 0.0100
≤ 0.02
Al
0.010 – 0.100
≤ 2.0
N
≤ 0.0100
See below

Claim 8: at least one element selected from the group consisting of: Ti: 0.005 – 0.035, Nb 0.005 – 0.035, V: 0.005 – 0.035, Mo: 0.005 – 0.035, B: 0.0003 – 0.0100, Cr: 0.05 – 1.00, Ni: 0.05 – 1.00, Cu: 0.05 – 1.00, Sb: 0.002 – 0.050, Sn: 0.002 – 0.050, Ca: 0.0005 – 0.0050, Mg: 0.0005 – 0.0050, and REM: 0.0005 – 0.0050%
Cr: 0.05 – 1.0
Fe + impurities
Balance
Balance







Regarding claims 7-8, JP 2004-292891 A of Nakagaito and its English machine translation (JP'891) {whole document} teaches {abstract} a high tensile strength hot dip galvanized steel sheet which is sufficiently excellent in a balance of strength-elongation and fatigue properties as the stock for an automobile component; [0001] a high-tensile hot-dip galvanized steel sheet excellent in fatigue characteristics and hole expandability and a method for producing the same, [0034] cold-rolled steel sheet cold-rolled from the hot-rolled steel sheet  wherein the steel has a composition wherein the claimed ranges of the constituent elements) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
JP'891 also teaches that [0010] the steel sheet structure is the main phase of ferrite, volume It is composed of a composite structure composed of residual austenite and a low temperature transformation phase of 3% or more, and the ratio of martensite in the low temperature transformation phase is 20% or less, and is a bainite {a low-temperature transformation phase such as bainite and martensite [0013]} and main phase in the low temperature transformation phase wherein [0029] main phase ferrite needs to be 50% or more in volume ratio with respect to the entire structure wherein [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4. These teachings reads on the microstructure limitations of the instant claims.
Regarding the claimed limitation of “a percentage of retained austenite having an aspect ratio of 0.5 or less in whole retained austenite is not less than 75% in area fraction”, the prior art teaches [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4 which reads on the claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a percentage of retained austenite present at a Bain group boundary in the retained austenite having an aspect ratio of 0.5 or less is not less than 50% in area fraction”, the prior art teaches [0010] 70% or more of the retained austenite has an prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the amended limitation of N range, “N in an amount of not less than 0.00050% but not more than 0.01000%” (amendment emphasized) of the instant claims, the prior art does not explicitly teach of N content in its steel. However, the prior art does not teach of adding N to its steel meaning that any N that would be present in it would be within the range of inevitable impurities. Additionally, the range provided in the instant claims, for example the minimum of 0.00050 mass% is a range one skilled in the art would consider to be levels of impurity. Additionally, instant specification teaches as follows regarding N in the instant steel : 
[0021]  «N: Not more than 0.0100%>> N which is present as AlN in steel promotes the generation of coarse voids during punching and also acts as starting points of generation of coarse voids during work, thus reducing stretch flangeability. Accordingly, the amount of N is preferably reduced as much as possible, and the N content is set to be not more than 0.0100%, with not more than 0.0060% being preferred. However, excessive denitrification causes longer refining time and increased cost, and therefore, the N content is preferably not less than 0.0005%.
This leads one to conclude that N is an impurity that is not intentionally added since the disclosure teaches that it is kept at a preferable minimum level of “not less than 0.0005%” because the disclosure teaches that excessive denitrification is limited by the longer refining 
Regarding claims 9 and 13, although the prior art does not explicitly teach the formulaic expression and the ranges of the instant claims, it is noted that the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy which are involved in the instant formula (C and Mn) overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above). Therefore, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 10 and 14-16, the prior art teaches that its steel is [0001] a high-tensile hot-dip galvanized steel sheet excellent in fatigue characteristics and hole expandability which would read on the plating layer of the instant claims.


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
It is noted that the Applicant argued “However, the Applicant intentionally and actively adds N into the steel as shown from Table 1 of the Applicant's disclosure. Hence, the dissertation that the claimed steel sheets do not add N and, therefore, the amount of N present in the steel sheet would be considered at a level representing the impurity level of N is incorrect as would be understood by those skilled in the art. Hence, JP '891 fails to disclose, teach or suggest the subject matter of Claim 10.”
In response: Examiner agrees that N is present in all of the samples of the steel specifically steel type A-Q (Table 1) which the specification classifies as “Conforming steel” and have N values ranging from 0.0024 – 0.0060 mass%. However, instant specification teaches as follows regarding N in the instant steel: 
[0021]  «N: Not more than 0.0100%>> N which is present as AlN in steel promotes the generation of coarse voids during punching and also acts as starting points of generation of coarse voids during work, thus reducing stretch flangeability. Accordingly, the amount of N is preferably reduced as much as possible, and the N content is set to be not more than 0.0100%, with not more than 0.0060% being preferred. However, excessive denitrification causes longer refining time and increased cost, and therefore, the N content is preferably not less than 0.0005%.
The teachings of the specification leads one to conclude that N is an impurity that is not intentionally added since the disclosure teaches such as “N which is present as AlN in steel” and its negative impacts of N and that it is kept at a preferable minimum level of “not less than 0.0005%” only because excessive denitrification is limited by the longer refining time and increased cost encountered due to the process of the longer denitrification. In addition, comparative examples steel type R to AG (Table 1) teaches N values ranging from 0.0022 to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733